Exhibit 99.1 FOR IMMEDIATE RELEASE CORUS ENTERTAINMENT FILES FINAL BASE SHELF PROSPECTUS AND PRELIMINARY PROSPECTUS SUPPLEMENT (February 2, 2010 - Toronto, Canada) Corus Entertainment Inc. ("Corus") (TSX: CJR.B; NYSE: CJR) announced today that it has filed a final short form base shelf prospectus dated January 29, 2010 (the "Prospectus") with applicable securities regulators in each of the provinces of Canada and received a receipt therefor. The Prospectus provides for the offering of up to $500,000,000 Cdn principal amount of debt securities during the 25-month period that the Prospectus is valid. Corus has also filed with applicable securities regulators in each of the provinces of Canada a preliminary prospectus supplement to the Prospectus (the "Preliminary Supplement") relating to senior unsecured guaranteed notes of Corus due 2017 (the "Notes").The Preliminary Supplement has not yet become final. If Corus proceeds with the issuance of Notes, the Preliminary Supplement contemplates Corus entering into an underwriting agreement, on terms to be negotiated. This news release does not constitute an offer to sell or the solicitation of an offer to buy any securities in any jurisdiction. This news release is not an offer for sale within the United States of any Notes or other securities of Corus.Securities of Corus, including Notes, may not be offered or sold in the United States absent registration under the U.S. securities laws or exemption from registration under such laws.The Notes have note been and will not be registered under the U.S. Securities Act of 1933. Copies of the Prospectus and the Preliminary Supplement are available on request from the contacts listed below or on the Internet at www.sedar.com. About Corus Entertainment Inc.
